DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I-a and Species II-a in the reply filed on 10/05/21 is acknowledged.
Priority
This application is a continuation of application S/N 15/927078, filed 03/20/18 which is also a CIP of application S/N 15/700077, filed on 09/09/17.

Drawings
The drawings were received on 11/16/20, 09/13/20 and 06/30/20.

Specification
The disclosure is objected to because of the following informalities: the current status of all parent applications (whether abandoned or patented/patent #) must be updated. Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. It does not appear to capture the essence of the disclosed/claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10854868. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US Patent’868 claims the following (see claims 1-7):

    PNG
    media_image1.png
    349
    392
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    253
    396
    media_image2.png
    Greyscale

In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).  Further, 1st Examiner's note: it is noted that the instant claims are being construed as product-by-process claims (i.e. the method limitation "wherein said energy storage device is manufactured through the steps of: (a) through (g)” has not been given patentable weight) and that the product itself does not depend on the process of making it. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In that, it is further noted that the product in the instant claims is the same as or obvious over the product of the prior art. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113. As a result, the process steps of a product-by-process claim do not impart any significant property or structure to the claimed end product. And, if there is any difference, the difference would have been minor and obvious. Therefore, the present claims are unpatentable over a reference that satisfies the claimed compositional or physical or property or structural limitations, and/or a reference that discloses a product made by a process that reasonably substantially comprises every limitation of the claimed process. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972) and In re Fessmann, 489 F.2d 742, 744 180 USPQ 324, 326 (CCPA 1974); See also In re Best, 195 USPQ 430 (CCPA 1977) [prove that prior art products do not necessarily or inherently possess characteristics] & Ex parte Gray, 10 USPQ2d 1922 (BPAI 1989) [needs to show that the claimed process imparts unexpected property or structure](Refer to MPEP 2113: Product-by-Process Claims). 

Claims 1-2 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10763481. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US Patent’481 claims the following (see claims 1-2):
   
    PNG
    media_image3.png
    268
    392
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    265
    394
    media_image4.png
    Greyscale

In this case, the claims of US Patent’481 fully encompass the more generic/broader subject matter recited in the claims of the present application. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).  Further, 1st Examiner's note: it is noted that the instant claims are being construed as product-by-process claims (i.e. the method limitation "wherein said energy storage device is manufactured through the steps of: (a) through (g)” has not been given patentable weight) and that the product itself does not depend on the process of making it. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In that, it is further noted that the product in the instant claims is the same as or obvious over the product of the prior art. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113. As a result, the process steps of a product-by-process claim do not impart any significant property or structure to the claimed end product. And, if there is any difference, the difference would have been minor and obvious. Therefore, the present claims are unpatentable over a reference that satisfies the claimed compositional or physical or property or . 

Claims 1-2 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10957956. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US Patent’956 claims the following (see claims 1-3):

    PNG
    media_image5.png
    417
    468
    media_image5.png
    Greyscale

In this case, the claims of US Patent’956 fully encompass the more generic/broader subject matter recited in the claims of the present application. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).  Further, 1st Examiner's note: it is noted that the instant claims are being product-by-process claims (i.e. the method limitation "wherein said energy storage device is manufactured through the steps of: (a) through (g)” has not been given patentable weight) and that the product itself does not depend on the process of making it. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In that, it is further noted that the product in the instant claims is the same as or obvious over the product of the prior art. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113. As a result, the process steps of a product-by-process claim do not impart any significant property or structure to the claimed end product. And, if there is any difference, the difference would have been minor and obvious. Therefore, the present claims are unpatentable over a reference that satisfies the claimed compositional or physical or property or structural limitations, and/or a reference that discloses a product made by a process that reasonably substantially comprises every limitation of the claimed process. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972) and In re Fessmann, 489 F.2d 742, 744 180 USPQ 324, 326 (CCPA 1974); See also In re Best, 195 USPQ 430 (CCPA 1977) [prove that prior art products do not necessarily or inherently possess characteristics] & Ex parte Gray, 10 USPQ2d 1922 (BPAI 1989) [needs to show that the claimed process imparts unexpected property or structure](Refer to MPEP 2113: Product-by-Process Claims). 

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/107889 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Copending Application’889 claims the following (see claims 1-7):

    PNG
    media_image6.png
    323
    505
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    244
    507
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    257
    515
    media_image8.png
    Greyscale

In this case, the claims of Copending Application’889 fully encompass the more generic/broader subject matter recited in the claims of the present application. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).  Further, 1st Examiner's note: it is noted that the instant claims are being construed as product-by-process claims (i.e. the method limitation "wherein said energy storage device is manufactured through the steps of: (a) through (g)” has not been given patentable weight) and that the product itself does not depend on the process of making it. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In that, it is further noted that the product in the instant claims is the same as or obvious over the product of the prior art. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113. As a result, the process steps of a product-by-process claim do not impart any significant property or structure to the claimed end product. And, if there is any difference, the difference would have been minor and obvious. Therefore, the present claims are . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/372147 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Copending Application’147 claims the following (see claims 1-6):
 
    PNG
    media_image9.png
    312
    515
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    241
    514
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    153
    514
    media_image11.png
    Greyscale

In this case, the claims of Copending Application’147 fully encompass the more generic/broader subject matter recited in the claims of the present application. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).  Further, 1st Examiner's note: it is noted that the instant claims are being construed as product-by-process claims (i.e. the method limitation "wherein said energy storage device is manufactured through the steps of: (a) through (g)” has not been given patentable weight) and that the product itself does not depend on the process of making it. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In that, it is further noted that the product in the instant claims is the same as or obvious over the product of the prior art. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113. As a result, the process steps of a product-by-process claim do not impart any significant property or structure to the claimed end product. And, if there is any difference, the difference would have been minor and obvious. Therefore, the present claims are unpatentable over a reference that satisfies the claimed compositional or physical or property or structural limitations, and/or a reference that discloses a product made by a process that reasonably substantially comprises every limitation of the claimed process. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972) and In re Fessmann, 489 F.2d 742, 744 180 USPQ 324, 326 (CCPA 1974); See also In re Best, 195 USPQ 430 (CCPA 1977) [prove that prior art products do not necessarily or inherently possess characteristics] & Ex parte Gray, 10 . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-13 is rejected under 35 U.S.C. 103 as being unpatentable over Munshi 6413676 in view of Hojo 2012/0321926.
As to claims 1-2, 8, 11:
	Munshi discloses that it is known in the art to make (a process/method for producing) a lithium ion battery (COL 1, lines 6-12; COL 9, lines 44-55; COL 10, lines 8-12) encompassing the steps of providing a first coated metallized electrode, a second electrode and an electrolyte-separator component interposed between the electrodes, thereby forming an electrode group, introducing/inserting the electrode group into a battery package/container, and electrically connecting the electrode group to metal (aluminum) leads (electrical contact/connectors), adding an electrolyte component, and sealing/closing the battery package/container to form a lithium-ion battery (COL 18, line 26 to COL 19, line 5). In Munshi, there is produced a lithium ion battery 15 comprising an anode 10, a cathode 12, a polymer electrolyte separator 11 (COL 18, lines 27-45; Abstract; COL 16, lines 64-67; CLAIMS 1 & 10); wherein the anode and the cathode elements are laminated on both sides of a double metallized polymer substrate material (COL 18, lines 48-65; Abstract; CLAIM 1), for example, electrode active material is laminated or coated in a very thin film on both sides of a copper metallized polymer (PET) material 23 (COL 18, lines 62-67). Munshi discloses using aluminum rather than copper for the metallization, so as to form a metallized PET current collector 26 (COL 19, lines 1-7; COL 16, lines 52-58). Alternatively, Munshi discloses using polyvinylidene PVDF) instead of PET as the current collector substrate (COL 19, lines 1-7; CLAIM 1; COL 11, lines 15-50; COL 13, lines 7-37). 
1st Examiner's note: it is noted that the instant claims are being construed as product-by-process claims (i.e. the method limitation "wherein said energy storage device is manufactured through the steps of: (a) through (g)” has not been given patentable weight) and that the product itself does not depend on the process of making it. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In that, it is further noted that the product in the instant claims is the same as or obvious over the product of the prior art. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113. As a result, the process steps of a product-by-process claim do not impart any significant property or structure to the claimed end product. And, if there is any difference, the difference would have been minor and obvious. Therefore, the present claims are unpatentable over a reference that satisfies the claimed compositional or physical or property or structural limitations, and/or a reference that discloses a product made by a process that reasonably substantially comprises every limitation of the claimed process. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972) and In re Fessmann, 489 F.2d 742, 744 180 USPQ 324, 326 (CCPA 1974); See also In re Best, 195 USPQ 430 (CCPA 1977) [prove that prior art products do not necessarily or inherently possess characteristics] & Ex parte Gray, 10 USPQ2d 1922 (BPAI 1989) [needs to show that the claimed process imparts unexpected property or structure](Refer to MPEP 2113: Product-by-Process Claims). 
2nd Examiner’s note: with respect to the specific battery structure or structural arrangement implied by the process of claim 1, applicant is kindly reminded what MPEP 2112.01 Composition, Product, and Apparatus Claims establishes: 
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934).  
Further, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed characteristics (i.e. the specific current density and the specific heat shrinkage characteristic), are necessarily present in the prior art material.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) “From the standpoint of patent law, a compound and all its properties are inseparable.”
Applicant is also kindly reminded what MPEP 2114 Apparatus and Article Claims - Functional Language establishes:
APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
As per MPEP 2112 Requirements of Rejection Based on Inherency; Burden of Proof: "V. ONCE A REFERENCE TEACHING PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS MADE THE BASIS OF A REJECTION, AND THE EXAMINER PRESENTS EVIDENCE OR REASONING TENDING TO SHOW INHERENCY, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE ....[T]he PTO can require the burden of proof is the same... [footnote omitted]." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433- 34 (CCPA 1977)).
As to claims 3-7:
	Munshi discloses using a copper metallized polymer (PET) material 23 (COL 18, lines 62-67). Munshi discloses using aluminum rather than copper for the metallization so as to form a metallized PET current collector 26 (COL 19, lines 1-7; COL 16, lines 52-58). Munshi discloses the aluminum (coated) metallized current collector (COL 16, lines 64-66; COL 19, lines 3-5) having a thickness of less than 5 microns, preferably less than 2 micron, e.g. 1 micron (COL 16, lines 28-45; COL 19, lines 5-15 & 40-45); and the conductive coating/film (metal thickness) having a thickness of (in Angstroms): 100, 113, 150, 200, 300, 400, 600, 800, 1000, 3000 and/or 750 1500 (see Tables 2-3). Munshi discloses the current collector exhibiting a conductivity of less than about 1.0 ohm per square, preferably less than 0.1 ohm per square, preferably less than about 0.01 ohm per square (COL 17, lines 30-45; TABLES 2-3). For example, electrode active material is laminated or coated in a very thin film on both sides of a copper metallized polymer (PET) material 23 (COL 18, lines 62-67). Munshi discloses using aluminum rather than copper for the metallization, so as to form a metallized PET current collector 26 (COL 19, lines 1-7; COL 16, lines 52-58). Examiner’s note: with respect to “the total area density” (as recited in claim 6), the same is deemed to be inherently disclosed in view of the battery components, structure and materials disclosed by Munshi. Thus, applicant is kindly reminded what MPEP 2112.01 Composition, Product, and Apparatus Claims establishes: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934).  
As to claims 8 and 12-13:
	Munshi discloses that the separator polymeric material swells in an organic electrolyte as heat is generated during battery charging/discharging cycles, i.e., with swelling values of less than 8 % (COL 13, lines 18-37; COL 6, lines 15-30; COL 2, lines 3-6; CLAIMS 1-2).  Examiner’s note: with respect to the specific shrinkage rate/characteristic (as recited in claim 8), the same is deemed to be inherently disclosed in view of the separator materials/components and separator structure disclosed by Munshi. Thus, applicant is kindly reminded what MPEP 2112.01 Composition, Product, and Apparatus Claims establishes: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934).  
As to claim 9:
	Munshi discloses the electrolyte comprising organic solvents (COL 7, line 65 to COL 8, line 11; COL 6, lines 15-30; COL 2, lines 3-6). 
As to claim 11:
Munshi discloses the metallized substrate being coated on both sides (COL 9, lines 5-10; COL 16, lines 64-67; COL 17, lines 45-50); and/or a double-metallized polymer substrate material (COL 18, lines 55-60). For example, electrode active material is laminated or coated in a very thin film on both sides of a copper metallized polymer (PET) material 23 (COL 18, lines 62-67).
Munshi discloses a process to make/produce a battery (i.e., an energy storage device) according to the foregoing. However, the preceding reference does not expressly disclose the 
As to claim 1:
	Hojo discloses a method for manufacturing a non-aqueous secondary battery (Abstract; 0063; FIGURES 5, 7, 9 & 12) wherein, for example, a battery 14 was prepared (S10), and for preparation, electrodes 18 wound with the cathode plate 20 and the anode plate 20 and sandwiched by separator 18 were installed in the battery case 16; and the sealing valve 17 of the battery 16 having the electrodes 18 therein was opened, and the battery case was filled with electrolyte (S12); and after pouring of the electrolyte, the sealing valve 17 was closed (i.e., sealed, closed), and the electrolyte was allowed to permeate (S14) (Abstract; 0063; FIGURES 5, 7, 9 & 12). 
By compounding the above teachings, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to perform the specific step of introducing liquid electrolyte within the package/housing/container of Munshi and sealing it (i.e., sealing Munshi’s package/housing/container) as taught by Hojo because Hojo teaches that it is commonplace in the battery art to introduce an electrolyte into a battery container/housing prior to sealing such battery container/housing in order to improve electrolyte permeation and distribution within the battery container/housing prior to the initial charging process, thereby enhancing initial charging and charging/discharging characteristics of the battery. Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 
With respect to the specific surface area of the electrical connection (i.e., between the electrical contact and the metallized substrate/current collector, as recited in claim 12), in view of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to make the electrical connection between the electrical contact and the metallized substrate/current collector of Munshi by having the specific surface area as instantly claimed because where the only difference between the prior art and the claims is a recitation of relative dimensions (changes in size/proportion) of the claimed element/component, and a feature/element having the claimed relative dimensions would not perform differently than the prior art element/component, the claimed element/component is not patentably distinct from the prior art element/component. That is, limitations relating to the size of the element, feature or component are not sufficient to patentably distinguish over the prior art as it is noted that changes in size is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size of the claimed electrical connection surface area is critical. In re Rose 105 USPQ 237; In re Rinehart 189 USPQ 143; In Gardner v. TEC Systems, Inc., 220 USPQ 777 & 225 USPQ 232 (See MPEP 2144.04 Legal Precedent as Source of Supporting Rationale). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727